DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
Status of Claims
Claims 1, 4, and 19 are amended and claims 21-24 are new due to Applicant's amendment dated 06/02/2022.  Claims 1-24 are pending.
Response to Amendment
The rejection of claims 1-3, 5-7, and 11-13 under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. US 9,978,949 B2 (“Mujica”) in view of Heo et al. US 2018/0337341 A1 (“Heo”) is not overcome due to the Applicant’s amendment dated 06/02/2022. The rejection is maintained. 
The rejection of claims 4 and 19 under 35 U.S.C. 103 as being unpatentable over Mujica in view of Heo is overcome due to the Applicant’s amendment dated 06/02/2022. The rejection is withdrawn. 
The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Mujica in view of Heo and Song et al. US 2013/0015489 A1 (“Song”) is not overcome due to the Applicant’s amendment dated 06/02/2022. The rejection is maintained. 
The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Mujica in view of Heo and Jarikov et al. US 2007/0126347 A1 (“Jarikov”) is not overcome due to the Applicant’s amendment dated 01/12/2022. The rejection is maintained. 
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Mujica in view of Heo and Yang et al. US 2016/0163989 A1 (“Yang”) is not overcome due to the Applicant’s amendment dated 01/12/2022. The rejection is maintained. 
The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Mujica in view of Heo and Stossel et al. WO 2004/081017—using US 2006/0220004 A1 as English translation (“Stossel”)—is not overcome due to the Applicant’s amendment dated 01/12/2022. The rejection is maintained. 
The rejection of claims 15 and 17 under 35 U.S.C. 103 as being unpatentable over Mujica in view of Heo and Goushi et al. US 2016/0248036 A1 (“Goushi”) is not overcome due to the Applicant’s amendment dated 01/12/2022. The rejection is maintained. 
The rejection of claims 16 and 18 under 35 U.S.C. 103 as being unpatentable over Mujica in view of Heo, Yang and Ma et al. US 9,722,200 B2 (“Ma”) is not overcome due to the Applicant’s amendment dated 01/12/2022. The rejection is maintained. 
The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Mujica in view of Heo and Cho US 2017/0222183 A1 (“Cho”) is not overcome due to the Applicant’s amendment dated 01/12/2022. The rejection is maintained. 
Response to Arguments
Applicant’s arguments on pages 16-19 of the reply dated 06/02/2022 with respect to the rejection of claims 1-3, 5-7, and 11-13 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –Applicant amended claim 1 wherein A is selected from Formula 2A and Formula 2B and D is selected from Formula 3A and Formula 3B with the provisos that when A is Formula 2B, then D is Formula 3A or 3B, or that when D is Formula 3B, then A is Formula 2A or 2B. Applicant argues on pg. 18 that this amendment required the claimed compound to include either the electron acceptor moiety (A) being the structure of Formula 2B or the electron donor moiety (D) being the structure of Formula 3B. Applicant argues that none of the cited references teach the amended claim 1.
Examiner's response –The amendment to claim 1 does not require the claimed compound to include either the electron acceptor moiety (A) being the structure of Formula 2B or the electron donor moiety (D) being the structure of Formula 3B. Specifically, the phrasing of “that when A is Formula 2B” and “that when D is Formula 3B…” makes it so that the claim is not positively requiring either Formula 2B or Formula 3B to be present. The provisos still allow for A to be either Formula 2A or 2B and for D to be either Formula 3A or 3B. To amend the claims so that the claimed compound positively requires either Formula 2B or Formula 3B to be present, the following proviso could be used:
“With the proviso that either (i) A is Formula 2B and D is Formula 3A or 3B; or (ii) D is Formula 3B and A is Formula 2A or 2B”.
However, even if the claim were to positively require Formula 2B or Formula 3B, the cited references still teach the claimed proviso as described below with respect to the rejections of claims 4 and 19.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein X is carbon or nitrogen”. It is unclear whether each individual X may be carbon or nitrogen or both variables X must be either carbon or nitrogen. For purposes of examination, the claim will be interpreted as each individual X may be carbon or nitrogen.
Claims 2-20 are rejected for being dependent on independent claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2016/0164002 A1 (“Parham”).
Regarding claims 1-3, and 6, Parham teaches compounds having high glass transition temperatures for use in electronic devices, wherein the compounds are represented by general formula (1) below (¶ [0015]-[0017]). The electronic device preferably has the layer structure of anode/hole injection layer/hole transport layer/emitting layer/electron transport layer/electron injection layer/cathode wherein the compounds of general formula (1) are preferably used in an emitting layer (¶ [0098] and [0126]).

    PNG
    media_image1.png
    122
    193
    media_image1.png
    Greyscale

Parham teaches specific examples of compounds represented by general formula (1) including Formula (A-95) (pg. 27).

    PNG
    media_image2.png
    242
    288
    media_image2.png
    Greyscale

The compound above fails to teach wherein the xanthene core is only substituted with hydrogens. However, Parham teaches A and A’ may be substituted by R1 radicals, wherein R1 may be H or an aromatic ring system (¶ [0018] and [0030]). Additionally, Parham teaches Formula (A-1)—a compound of general formula (1) wherein A and A’ are only substituted by H (pg. 13).

    PNG
    media_image3.png
    178
    341
    media_image3.png
    Greyscale


Therefore, given the general formula and teachings of Parham, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyl substituents with H to arrive at a compound wherein A and A’ are only substituted by H as shown in Formula (A-1), because Parham teaches the variable may suitably be selected as R1.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a compound in the emitting layer of the electronic device of Parham and possess the benefits taught by Parham.  See MPEP 2143.I.(B).
Parham fails to teach wherein the carbazole group is only substituted with hydrogen. However, Parham does teach general formula (1) may be further exemplified by general formula (15) below. Formula (A-95) reads on general formula (15) wherein x is 1 and y is 0. However, Parham teaches it is especially preferred that x+y=0—that is, the carbazole moiety is unsubstituted (¶ [0052]).

    PNG
    media_image4.png
    185
    264
    media_image4.png
    Greyscale

Therefore, given the general formula and teachings of Parham, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the x value of 1 with 0 to arrive at a compound wherein the carbazole moiety is unsubstituted, because Parham teaches x+y is preferably 0.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a compound in the emitting layer of the electronic device of Parham and possess the benefits taught by Parham.  See MPEP 2143.I.(B).
The modified Formula (A-95) of Parham has the following structure:

    PNG
    media_image5.png
    209
    242
    media_image5.png
    Greyscale

Per claim 1, the modified compound of Parham reads on the claimed Formula 1 wherein:
X is carbon
A is Formula 2A;
In Formula 2A:
X1 to X3 are each nitrogen; and
Each of R1 and R2 is a C6 aryl group;
D is Formula 3A;
In Formula 3A
R5 is a hydrogen group; and
R3, R4, R6, and R7 are not required to be present.
Per claims 2-3, the modified Formula (A-95) contains the following moieties as A and D:

    PNG
    media_image6.png
    116
    156
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    98
    101
    media_image7.png
    Greyscale

Regarding claim 5, Parham teach the modified Formula (A-95) as described above with respect to claim 1.
While the modified Formula (A-95) of Parham is the same structure as compound 1 of the instant specification (see instant ¶ [0054]), Parham fails to teach a difference between the singlet and triplet state of the compound is less than about 0.3 eV. The instant specification recites that a difference between the energy level of the claimed space-through charge transfer compound and the energy level of the triplet state of the claimed space-through charge transfer compound is less than 0.3 eV (instant ¶ [0129]). The instant specification additionally teaches compound 1 is a space-through charge transfer compound (¶ [0054]).  Since Parham teaches compound 1, the same structure as disclosed by the Applicant, the property of the difference between the singlet and triplet state being less than about 0.3 eV is considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Regarding claims 21-23, Parham teaches compounds having high glass transition temperatures for use in electronic devices, wherein the compounds are represented by general formula (1) below (¶ [0015]-[0017]). The electronic device preferably has the layer structure of anode/hole injection layer/hole transport layer/emitting layer/electron transport layer/electron injection layer/cathode wherein the compounds of general formula (1) are preferably used in an emitting layer (¶ [0098] and [0126]).

    PNG
    media_image1.png
    122
    193
    media_image1.png
    Greyscale

Parham teaches specific examples of compounds represented by general formula (1) including Formula (A-95) (pg. 27).

    PNG
    media_image2.png
    242
    288
    media_image2.png
    Greyscale

The compound above fails to teach wherein the xanthene moiety is only substituted with hydrogens. However, Parham teaches A and A’ may be substituted by R1 radicals, wherein R1 may be H or an aromatic ring system (¶ [0018] and [0030]). Additionally, Parham teaches Formula (A-1)—a compound of general formula (1) wherein A and A’ are only substituted by H (pg. 13).

    PNG
    media_image3.png
    178
    341
    media_image3.png
    Greyscale

Therefore, given the general formula and teachings of Parham, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyl substituents with H to arrive at a compound wherein A and A’ are only substituted by H as shown in Formula (A-1), because Parham teaches the variable may suitably be selected as R1.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a compound in the electronic device of Parham and possess the benefits taught by Parham.  See MPEP 2143.I.(B).
Parham fails to teach wherein the carbazole group is only substituted with hydrogen. However, Parham does teach general formula (1) may be further exemplified by general formula (15) below. Formula (A-95) reads on general formula (15) wherein x is 1 and y is 0. However, Parham teaches it is especially preferred that x+y=0—that is, the carbazole moiety is unsubstituted (¶ [0052]).

    PNG
    media_image4.png
    185
    264
    media_image4.png
    Greyscale

Therefore, given the general formula and teachings of Parham, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the x value of 1 with 0 to arrive at a compound wherein the carbazole moiety is unsubstituted, because Parham teaches x+y is preferably 0.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a compound in the electronic device of Parham and possess the benefits taught by Parham.  See MPEP 2143.I.(B).
The modified Formula (A-95) of Parham has the following structure:

    PNG
    media_image5.png
    209
    242
    media_image5.png
    Greyscale

In the modified Formula (A-95) above, the variable W of general formula (1) is represented by C(R1)2, wherein each R1 is benzene and each benzene combines to form a ring system (¶ [0022], [0030], and [0069]).
While Parham teaches R1 may alternatively be pyridine (¶ [0030]), the modified Formula (A-95) fails to include nitrogen atoms in the xanthene core. 
Therefore, given the general formula and teachings of Parham, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the benzene rings of R1 for pyridine rings, because Parham teaches the variable may suitably be selected as pyridine.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a compound in the electronic device of Parham and possess the benefits taught by Parham.  See MPEP 2143.I.(B).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to attached the pyridine rings so that the nitrogen atoms are located in the highlighted positions 
    PNG
    media_image8.png
    67
    109
    media_image8.png
    Greyscale
, because it would have been choosing from one of five ways to attach each pyridine ring, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the compound in the emitting layer of the electronic device of Parham and possessing the benefits taught by Parham.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by general formula (1) having the benefits taught by Parham in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Per claims 21-22, the modified Formula (A-95) reads on the claimed compound 25: 

    PNG
    media_image9.png
    214
    246
    media_image9.png
    Greyscale

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2016/0164002 A1 (“Parham”) as applied to claims 1 and 6 above, and further in view of Kang et al. US 2016/0181546 A1 (“Kang”).
Regarding claims 4 and 19, Parham teach the modified Formula (A-95) as described above with respect to claims 1 and 6.
The modified Formula (A-95) of Parham fails to include an acridine group. However, two or more adjacent R4 radicals may form an aromatic ring system, which may include carbazole or acridine (¶ [0033] and [0069]). Additionally, Parham teaches the compound of general formula (1) is preferably used as a matrix material (¶ [0101]).
Kang teaches an organic light-emitting device wherein the emission layer includes a material represented by formula 1 below (abstract, ¶ [0015] and [0261]).

    PNG
    media_image10.png
    206
    204
    media_image10.png
    Greyscale

Kang teaches specific examples of formula 1, including Compound 101, shown below (¶ [0221]).

    PNG
    media_image11.png
    146
    264
    media_image11.png
    Greyscale

Kang teaches the acridine group provides excellent hole transport capabilities to the material (¶ [0224]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the carbazole group with an acridine group, based on the teaching of Kang.  The motivation for doing so would have been to provide excellent hole transport capabilities to the compound, as taught by Kang.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the acridine group as shown in Compound 101 of Kang, because it would have been choosing a specific acridine group exemplified by Kang, which would have been a choice from a finite number of identified, predictable solutions of an acridine group useful on the compound of Parham in the emitting layer of the electronic device of Parham and possessing the benefits taught by Parham and Kang.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising acridine groups having the benefits taught by Kang in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified Formula (A-95) of Parham in view of Kang reads on the claimed compound 3.

    PNG
    media_image12.png
    206
    239
    media_image12.png
    Greyscale


Claims 7, 11-14, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2016/0164002 A1 (“Parham”) as applied to claims 6 and 23 above, and further in view of Mujica-Fernaud et al. US 9,978,949 B2 (“Mujica”).
Regarding claim 7, Parham teaches the electronic device comprising the modified Formula (A-95) as described above with respect to claim 6.
While Parham teaches a composition comprising at least one compound of formula (1) and at least one further organic semiconductor material including host materials (¶ [0117]), Parham fails to specifically teach a host material is combined with the modified Formula (A-95) of Parham in the emitting layer.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a host material in the emitting layer with the modified Formula (A-95), because one of ordinary skill in the art would reasonably have expected the elements of the host material and the modified Formula (A-95) to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
While a compound of general formula (1) is preferably used in an emitting layer and fluorescent dopants may be included in the device (¶ [0098], [0117], and [0121]), Parham fails to specifically teach the modified Formula (A-95) is used as a dopant in an emitting layer.
Mujica teaches excellent performance data can be achieved in electronic devices using a xanthene compound of the formula (I), shown below (col. 1, lines 11-16 and col. 2). 

    PNG
    media_image13.png
    228
    340
    media_image13.png
    Greyscale

Mujica teaches in a preferred embodiment, the compound of formula (I) is employed as fluorescent emitter in an emitting layer (col. 118, lines 52-56) in combination with one or more matrix materials (host) (col. 118, lines 57-59). 
Therefore, as the modified compound of Parham reads on the formula (I) of Mujica (see Mujica col. 2, lines 17-67 and col. 3, lines 1-40), it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Parham by using the modified Formula (A-95) of Parham as the fluorescent emitter in the emitting layer, as taught by Mujica.  One would have been motivated to do so because Mujica teaches compounds of formula (I) are preferably employed as a fluorescent emitter in an emitting layer and Parham teaches the modified Formula (A-95), which reads on the formula (I) of Mujica.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Additionally, Mujica teaches a device including the xanthene compound of formula (I) has excellent performance data and therefore forming the modified Formula (A-95) as the fluorescent emitter in the device of Parham in view of Mujica would yield the benefit of excellent performance data, as described above.
Regarding claims 11 and 13, Parham in view of Mujica teach the electronic device comprising the modified Formula (A-95) as described above with respect to claim 7.
While Parham teaches emitting layers comprise matrix (host) materials and dopants (¶ [0105], [0109]-[0111]), Parham fails to specifically teach the electronic device comprising the modified Formula (A-95) comprises multiple emitting layers. However, Parham does teach that the electronic device may contain two or more emitting layers and preferably contains three emitting layers (¶ [0128]).
Therefore,  it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include three emitting layers in the electronic device, because one of ordinary skill in the art would reasonably have expected the elements of the emitting layers and the electronic device to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
The three emitting layers will be referred to as the first emitting layer, the second emitting layer, and the third emitting layer, wherein the layers are positioned in the electronic device in that order with the first emitting layer closest to the anode side and the third emitting layer closest to the cathode side.
Parham fails to specifically teach which of the three emitting layers contains the modified Formula (A-95). However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the modified Formula (A-95) in the second emitting layer, because it would have been choosing from one of three emitting layers, which would have been a choice from a finite number of identified, predictable solutions of an electronic device of Parham in view of Mujica and possessing the benefits taught by Parham and Mujica.  One of ordinary skill in the art would have been motivated to produce devices comprising the modified Formula (A-95) in different emitting layers having the benefits taught by Parham and Mujica in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
While Parham teaches emitting layers may comprise fluorescent of phosphorescent dopants (¶ [0110]-[0111]), Parham fails to specifically teach the dopants provided in the first and third emitting layers are fluorescent dopants.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select fluorescent dopants for both the first and third emitting layers, because it would have been choosing to include either fluorescent or phosphorescent dopants, which would have been a choice from a finite number of identified, predictable solutions of compounds useful as the dopants in the first and third emitting layers of the electronic device of Parham in view of Mujica and possessing the benefits taught by Parham.  One of ordinary skill in the art would have been motivated to produce devices comprising fluorescent or phosphorescent dopants having the benefits taught by Parham in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 12, Parham in view of Mujica teach the electronic device comprising the modified Formula (A-95) as described above with respect to claim 11.
While the electronic device may contain an electron blocker layer, wherein the electron blocker layer is located between the anode and the emitting layer and directly adjoins the emitting layer on the anode side (¶ [0104] and [0124]), Parham fails to specifically teach the electronic device comprising the modified Formula (A-95) additionally contains an electron blocker layer.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include an electron blocker layer in the electronic device, wherein the electron blocker layer is directly adjoining the emitting layer on the anode side, which places the electron blocker layer directly adjacent to the first emitting layer, because one of ordinary skill in the art would reasonably have expected the elements of the electronic device and an electron blocker layer to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Parham fails to specifically teach the host material of the first emitting layer and the material of the electron blocker layer. However, Parham teaches compounds of general formula (1) are suitable as electron blocker material and as host and/or matrix material, wherein the compounds lead to good device properties, and teaches specific examples of general formula (1) including Formula (A-1) below (¶ [0013] and pg. 13).

    PNG
    media_image14.png
    178
    342
    media_image14.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select Formula (A-1) as both the host material of the first emitting layer and the electron blocker material, because it would have been choosing a specific example of a compound represented by general formula (1), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a host material and electron blocker material in the first emitting layer and the electron blocker layer of the electronic device of Parham in view of Mujica and possessing the benefits taught by Parham.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by general formula (1) having the benefits taught by Parham in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 14, Parham in view of Mujica teach the electronic device comprising the modified Formula (A-95) as described above with respect to claim 13.
While the electronic device may contain a hole blocker layer (¶ [0124]), Parham fails to specifically teach the electronic device comprising the modified Formula (A-95) further contains a hole blocker layer.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a hole blocker layer in the electronic device, because one of ordinary skill in the art would reasonably have expected the elements of the electronic device and a hole blocker layer to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Parham fails to specifically teach the location of a hole blocker layer.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the hole blocker layer between the cathode and the third emitting layer, because it would have been choosing a particular location for the hole blocker layer, which would have been a choice from a finite number of identified, predictable solutions of the location suitable for the hole blocker layer in the electronic device of Parham in view of Mujica and possessing the benefits taught by Mujica.  One of ordinary skill in the art would have been motivated to produce additional devices comprising hole blocker layers having the benefits taught by Parham in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Parham fails to specifically teach the host material of the third emitting layer and the material of the hole blocker layer. However, Parham teaches compounds of formula (1) are preferably included in a emitting layer and hole blocker layer and teaches specific examples of general formula (1) including Formula (A-1) below (¶ [00100] and pg. 13).

    PNG
    media_image14.png
    178
    342
    media_image14.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select Formula (A-1) as both the host material of the third emitting layer and the hole blocker material, because it would have been choosing a specific example of a compound represented by general formula (1), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a host material and hole blocker material in the third emitting layer and the hole blocker layer of the electronic device of Parham in view of Mujica and possessing the benefits taught by Parham.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by general formula (1) having the benefits taught by Parham in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 24, Parham teaches the electronic device comprising the modified Formula (A-95) as described above with respect to claim 23.
While Parham teaches a composition comprising at least one compound of formula (1) and at least one further organic semiconductor material including host materials (¶ [0117]), Parham fails to specifically teach a host material is combined with the modified Formula (A-95) of Parham in the emitting layer.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a host material in the emitting layer with the modified Formula (A-95), because one of ordinary skill in the art would reasonably have expected the elements of the host material and the modified Formula (A-95) to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
While a compound of general formula (1) is preferably used in an emitting layer and fluorescent dopants may be included in the device (¶ [0098], [0117], and [0121]), Parham fails to specifically teach the modified Formula (A-95) is used as a dopant in an emitting layer.
Mujica teaches excellent performance data can be achieved in electronic devices using a xanthene compound of the formula (I), shown below (col. 1, lines 11-16 and col. 2). 

    PNG
    media_image13.png
    228
    340
    media_image13.png
    Greyscale

Mujica teaches in a preferred embodiment, the compound of formula (I) is employed as fluorescent emitter in an emitting layer (col. 118, lines 52-56) in combination with one or more matrix materials (host) (col. 118, lines 57-59). 
Therefore, as the modified compound of Parham reads on the formula (I) of Mujica (see Mujica col. 2, lines 17-67 and col. 3, lines 1-40), it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Parham by using the modified Formula (A-95) of Parham as the fluorescent emitter in the emitting layer, as taught by Mujica.  One would have been motivated to do so because Mujica teaches compounds of formula (I) are preferably employed as a fluorescent emitter in an emitting layer and Parham teaches the modified Formula (A-95), which reads on the formula (I) of Mujica.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Additionally, Mujica teaches a device including the xanthene compound of formula (I) has excellent performance data and therefore forming the modified Formula (A-95) as the fluorescent emitter in the device of Parham in view of Mujica would yield the benefit of excellent performance data, as described above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2016/0164002 A1 (“Parham”) in view of Mujica-Fernaud et al. US 9,978,949 B2 (“Mujica”) as applied to claim 7 above, and further in view of Song et al. US 2013/0015489 A1 (“Song”).
Regarding claim 8, Parham in view of Mujica teach the electronic device comprising the Formula (A-95) as described above with respect to claim 7. 
Parham fails to teach a difference between an energy level of a HOMO of the host and an energy level of a HOMO of the emitter or a difference between an energy level of a LUMO of the matrix material and an energy level of a LUMO of the emitter is less than about 0.5 eV.
Song teaches an organic light emitting diode including a first emitting material layer including a first host with a first dopant (abstract). Song teaches when the energy level of the LUMO of the dopant is higher than the energy level of the LUMO of the host by about 0.001 eV to about 0.5 eV, the luminous efficiency of the emitting material layer is improved (¶ [0045]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a host material so that the energy level of the LUMO of the modified compound of general formula (I) is higher than the energy level of the LUMO of the host material by about 0.001 eV to about 0.5 eV, based on the teaching of Song.  The motivation for doing so would have been to improve the luminous efficiency of the emitting layer, as taught by Song.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2016/0164002 A1 (“Parham”) as applied to claim 6 above, and further in view of Mujica-Fernaud et al. US 9,978,949 B2 (“Mujica”) and Jarikov et al. US 2007/0126347 A1 (“Jarikov”).
Regarding claim 9, Parham teaches the electronic device comprising the modified Formula (A-95) as described above with respect to claim 6. 
While Parham teaches a composition comprising at least one compound of formula (1) and at least one further organic semiconductor material including host materials (¶ [0117]), Parham fails to specifically teach a host material is combined with the modified Formula (A-95) of Parham in the emitting layer.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a host material in the emitting layer with the modified Formula (A-95), because one of ordinary skill in the art would reasonably have expected the elements of the host material and the modified Formula (A-95) to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
While the emitting layer may comprise a plurality of dopants (¶ [0112]), Parham fails to specifically teach the emitting layer comprising the modified Formula (A-95) includes a plurality of dopants.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a plurality of dopants in the emitting layer, because one of ordinary skill in the art would reasonably have expected the elements of the dopants and the emitting layer to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
While a compound of general formula (1) is preferably used in an emitting layer and fluorescent dopants may be included in the device (¶ [0098], [0117], and [0121]), Parham fails to specifically teach the modified Formula (A-95) is used as one of the plurality of dopants in an emitting layer.
Mujica teaches excellent performance data can be achieved in electronic devices using a xanthene compound of the formula (I), shown below (col. 1, lines 11-16 and col. 2). 

    PNG
    media_image13.png
    228
    340
    media_image13.png
    Greyscale

Mujica teaches in a preferred embodiment, the compound of formula (I) is employed as fluorescent emitter in an emitting layer (col. 118, lines 52-56) in combination with one or more matrix materials (host) (col. 118, lines 57-59) and can be employed in an electronic device comprising one or more fluorescent emitters (col. 117, lines 20-22).
Therefore, as the modified Formula (A-95) of Parham reads on the formula (I) of Mujica (see Mujica col. 2, lines 17-67 and col. 3, lines 1-40), it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Parham by using the modified Formula (A-95) of Parham as a fluorescent emitter in the emitting layer, as taught by Mujica.  One would have been motivated to do so because Mujica teaches compounds of formula (I) are preferably employed as a fluorescent emitter in an emitting layer and Parham teaches the modified Formula (A-95), which reads on the formula (I) of Mujica.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Additionally, Mujica teaches a device including the xanthene compound of formula (I) has excellent performance data and therefore forming the modified compound as a fluorescent emitter in the device of Parham in view of Mujica would yield the benefit of excellent performance data, as described above.
One of ordinary skill understands that “a plurality of dopants” includes at least two dopants. As the modified Formula (A-95) is included as one of the plurality of dopants, there is at least one additional dopant including in the plurality of dopants. This at least one additional dopant will herein be referred to as the first dopant.
Parham in view of Mujica fails to teach the energy level of the singlet state of the modified Formula (A-95) is greater than an energy level of singlet state of the first dopant. However, as stated above with respect to claim 1, the modified Formula (A-95) is a charge transfer compound.
In the analogous art of organic light-emitting devices, Jarikov teaches a harmful charge transfer complex would be one whose electronic energy for the first singlet excited state is lower than the electronic energy for the emissive excited state of the dopant (¶ [0216]). Jarikov teaches this situation alters the emissive properties of the dopant and reduces the EL efficiency of the dopant and the entire device (¶ [0216]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a first dopant so that its first singlet excited state is lower than that of the modified Formula (A-95) (the charge transfer compound), based on the teaching of Jarikov.  The motivation for doing so would have been to prevent the reduction of the emitter and device efficiency, as taught by Jarikov.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2016/0164002 A1 (“Parham”) in view of Mujica-Fernaud et al. US 9,978,949 B2 (“Mujica”) and Jarikov et al. US 2007/0126347 A1 (“Jarikov”) as applied to claim 9 above, and further in view of Yang et al. US 2016/0163989 A1 (“Yang”).
Regarding claim 10, Parham in view of Mujica and Jarikov teach the electronic device comprising the modified Formula (A-95) as described above with respect to claim 9. 
Parham in view of Mujica and Jarikov are silent as to the triplet state of the first dopant, the modified Formula (A-95), and the host.
Yang teaches an emitting layer that includes a first dopant of a charge transfer compound, a host, and a second dopant, wherein the triplet energy of the first dopant (the charge transfer compound) may be smaller than the triplet energy of the host and larger than the triplet energy of the second dopant (¶ [0117]-[0118]). Yang teaches in this example, the emitting efficiency and color purity may be improved (¶ [0117]-[0118]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a host material and first dopant so that the triplet energy level of the modified Formula (A-95) is smaller than the triplet energy level of the host and greater than the triplet energy level of the first dopant, based on the teaching of Yang.  The motivation for doing so would have been to improve emitting efficiency and color purity, as taught by Yang.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2016/0164002 A1 (“Parham”) in view of Mujica-Fernaud et al. US 9,978,949 B2 (“Mujica”) as applied to claims 11 and 13 above, and further in view of Goushi et al. US 2016/0248036 A1 (“Goushi”).
Regarding claims 15 and 17, Parham in view of Mujica teach the electronic device comprising the Formula (A-95) as described above with respect to claims 11 and 13. 
Parham in view of Mujica is silent as to the energy level of the singlet states of the modified Formula (A-95), and the dopants of the first  and third emitting layer. However, the instant specification teaches the group
    PNG
    media_image15.png
    175
    235
    media_image15.png
    Greyscale
 is an electron acceptor moiety and the group 
    PNG
    media_image16.png
    148
    162
    media_image16.png
    Greyscale
is an electron donor moiety (instant ¶ [0042] and [0044]). As shown above, the modified Formula (A-95) comprises both of these groups and thus comprises an electron acceptor moiety and an electron donor moiety. Additionally, the instant specification teaches the claimed charge transfer compound of formula (I) has delayed fluorescence property and that compound 1 is an example of a compound represented by formula (I) (instant ¶ [0087] and [0054]). Since Parham in view of Mujica teaches compound 1, the same structure as disclosed by the Applicant, the modified Formula (A-95) of Parham in view of Mujica having delayed fluorescence property is considered to be inherent, absent evidence otherwise. See MPEP 2112.
Goushi teaches an organic electroluminescent device comprising at least two organic layers including a light emitting layer and a delayed fluorescent exciplex layer containing a donor compound and an acceptor compound (abstract). Goushi teaches the light emitting layer contains a host compound and a guest compound, wherein the guest compound is a fluorescent material (¶ [0009] and [0015]). Goushi teaches the organic electroluminescent device satisfies the condition ES1>ES1G, wherein ES1 represents a lowest singlet excitation energy level of the delayed fluorescent exciplex formed with the donor compound and the acceptor compound, and ES1G represents a lowest singlet excitation energy level of the guest compound (¶ [0009]). Goushi teaches in an organic electroluminescent device that satisfies the above expression, wherein the delayed fluorescent exciplex layer is provided between the light emitting layer and the electrode, the singlet excited state is efficiently formed in the fluorescent exciplex layer and the singlet excitation energy is transferred to the light emitting material of the light emitting layer, whereby the light emitting material efficiently emits fluorescent light (¶ [0007]). Goushi teaches such an organic electroluminescent device can provide a high light emission efficiency (¶ [0016]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose dopants of the first and third emitting layers so that they satisfy the condition wherein their singlet energy states are lower than the singlet energy state of the modified Formula (A-95), based on the teaching of Goushi.  The motivation for doing so would have been to efficiently emit fluorescent light and provide high light emission efficiency, as taught by Goushi.
Thus, the modified Formula (A-95) has a singlet energy state greater than that of both the dopants of the first and third emitting layers, reading upon the limitations of claims 15 and 17.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2016/0164002 A1 (“Parham”) in view of Mujica-Fernaud et al. US 9,978,949 B2 (“Mujica”) as applied to claims 11 and 13 above, and further in view of Yang et al. US 2016/0163989 A1 (“Yang”) and Ma et al. US 9,722,200 B2 (“Ma”).
Regarding claims 16 and 18, Parham in view of Mujica teach the electronic device comprising the Formula (A-95) as described above with respect to claims 11 and 13. 
Parham in view of Mujica is silent as to the triplet states of the modified Formula (A-95) and the host of the second emitting layer.
Yang teaches an emitting layer that includes a first dopant of a charge transfer compound, a host, and a second dopant, wherein the triplet energy of the first dopant (the charge transfer compound) may be smaller than the triplet energy of the host and larger than the triplet energy of the second dopant (¶ [0117]-[0118]). Yang teaches in this example, the emitting efficiency and color purity may be improved (¶ [0117]-[0118]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a host material for the second emitting layer and to choose a second emitter so that the triplet energy level of the modified Formula (A-95) is smaller than the triplet energy level of the host and greater than the triplet energy level of the second emitter, based on the teaching of Yang.  The motivation for doing so would have been to improve emitting efficiency and color purity, as taught by Yang.
Parham is silent as to the singlet states of the modified Formula (A-95), the host of the second emitting layer, and the host materials and dopants of the first and third emitting layers.
Ma teaches organic light-emitting diodes comprising a fluorescent emissive layer (abstract). Ma teaches when the host material has a S1 (singlet) energy level that is higher than a S1 energy level of the fluorescent dopant, this may allow an exciton of the host material to more readily transfer excited singlet energy to a lower S1 energy dopant, as compared to a dopant that has a higher S1 energy than the host material (col. 11, lines 61-67 to col. 12, 61-67).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a host material for the second emitting layer so that its singlet energy level is higher than that of the modified Formula (A-95), based on the teaching of Ma.  Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose host materials and dopants for the first and third emitting layers so that the singlet energy level of the host materials of the first and third emitting layers are higher than the singlet energy levels of their respective dopants. The motivation for doing so would have been to more readily transfer excited singlet energy to the emitter, as taught by Ma.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. US 2016/0164002 A1 (“Parham”) as applied to claim 6 above, and further in view of US 2017/0222183 A1 (“Cho”).
Regarding claim 20, Parham teaches the electronic device comprising the modified Formula (A-95) as described above with respect to claim 6. 
Parham is silent as to an encapsulation film covering the electronic device and silent as to the electronic device comprising a substrate. 
Cho teaches an organic electronic device including an encapsulation film, wherein the encapsulation film effectively prevents the penetration of moisture or oxygen from the outside into the organic electronic device (abstract). Cho teaches in Fig. 3 (shown below) an organic electronic element 23 is formed on one surface of a substrate 21 and an encapsulation film 3 is formed on the other surface of the substrate (¶ [0063]). Fig. 3 further includes a moisture barrier layer 6 and cover substrate 22 (¶ [0063]).

    PNG
    media_image17.png
    282
    566
    media_image17.png
    Greyscale
(pg. 2)
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the electronic device on a substrate, and provide an encapsulation film, a moisture barrier layer, and cover substrate on the electronic device, as shown in Fig. 3, based on the teaching of Cho.  The motivation for doing so would have been to prevent the penetration of moisture or oxygen from the outside into device, as taught by Cho.

Claims 1-3, 5-7, 11-13, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. US 9,978,949 B2 (“Mujica”) in view of Heo et al. US 2018/0337341 A1 (“Heo”).
Regarding claims 1-3 and 6-7, Mujica teaches excellent performance data can be achieved in electronic devices using a xanthene compound of the formula (I), shown below (col. 1, lines 11-16 and col. 2)

    PNG
    media_image13.png
    228
    340
    media_image13.png
    Greyscale

Mujica teaches the electronic device is particularly preferably an organic electroluminescent device (OLED) comprising an anode, cathode, and at least one emitting layer, characterized in that at least one organic layer comprises at least one compound of formula (I) (col. 115, lines 62-67) and in a preferred embodiment, the compound of formula (I) is employed as fluorescent emitter in an emitting layer (col. 118, lines 52-56) in combination with one or more matrix materials (host) (col. 118, lines 57-59). Mujica teaches specific examples of formula 1 including compound 48 (col. 55):

    PNG
    media_image18.png
    197
    325
    media_image18.png
    Greyscale

Mujica fails to teach a compound as above wherein the carbazole substituent is located in the circled position
    PNG
    media_image19.png
    45
    25
    media_image19.png
    Greyscale
. However, Mujica does teach particularly preferred groups A conform to the formulae (A-II-1) to (A-II-50) (col. 9, lines 23-24) and preferred embodiments of the compounds of the formula (I) conform to one of the formulae (I-1) to (I-8) (col. 20, lines 66-67). Mujica teaches specific examples of such preferred embodiments including formula (I-5-19) (col. 25, line 32), which combines formula (I-5) (col. 21, line 45) with formula (A-II-19) (col. 13, line 35), shown below respectively.

    PNG
    media_image20.png
    268
    241
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    203
    166
    media_image21.png
    Greyscale

Therefore, given the general formula and teachings of Mujica, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute carbazole in the position highlighted above, because Mujica teaches the variable may preferably be selected as the position for the carbazole substituent. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the fluorescent emitter in the emitting layer of the electronic device of Mujica and possess the benefits taught by Mujica.  See MPEP 2143.I.(B).
Mujica fails to specifically teach a compound above wherein the xanthene compound is not substituted by benzene. However, Mujica does teach Z is on each occurrence CR2 or N, wherein R2 may be H (col. 2, lines 36 and 59). Mujica additionally teaches compound 1 (below), wherein Z on each occurrence is CH (col. 28). 

    PNG
    media_image22.png
    312
    319
    media_image22.png
    Greyscale


Therefore, given the general formula and teachings of Mujica, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute CH for the benzene substituent, because Mujica teaches the variable may preferably be selected as Z. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the fluorescent emitter in the emitting layer of the electronic device of Mujica and possess the benefits taught by Mujica.  See MPEP 2143.I.(B).
The modified compound of Mujica has the following structure:

    PNG
    media_image23.png
    329
    285
    media_image23.png
    Greyscale

Mujica fails to teach a compound as above wherein the compound comprises an additional substituent that reads on the claimed A. However, Mujica does teach Z is on each occurrence CR2 or N, wherein R2 may be an aromatic or heteroaromatic ring system having 5 to 30 aromatic ring atoms, which may be substituted by one or more radicals R3, and R3 may be an aromatic or heteroaromatic ring system having 5 to 30 aromatic ring atoms (col. 2, lines 36 and 59 and col. 3, lines 5-8 and 12-26). Mujica additionally teaches systems in which two or more aryl or heteroaryl groups are linked to another via single bonds are also taken to be aromatic or heteroaromatic systems such as diphenyl-triazine (col. 4, lines 42-47).
Heo teaches a hetero-cyclic compound represented by Chemical Formula 1 below (¶ [0006]), wherein the hetero-cyclic compound can be used as a material of an organic material layer of an organic light emitting device (¶ [0021]). Heo teaches when Ar1 is a triazine group of Chemical Formula 3b 
    PNG
    media_image24.png
    111
    130
    media_image24.png
    Greyscale
, HOMO energy is deep with 6.1 eV or higher, and electron mobility is high and therefore when used in an organic light emitting device, a device having low driving voltage, high efficiency and long lifespan is obtained (¶ [0132] and [0135]-[0136]).

    PNG
    media_image25.png
    145
    249
    media_image25.png
    Greyscale

Heo teaches specific examples of Chemical Formula 1 including the compound below (bottom of pg. 120), which shows a triazine group represented by Chemical Formula 3b substituted in the 4-position of a xanthene compound. 

    PNG
    media_image26.png
    51
    189
    media_image26.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a triazine group represented by Chemical Formula 3b on the modified compound of Mujica, based on the teaching of Heo.  The motivation for doing so would have been to provide a device having low driving voltage, high efficiency and long lifespan, as taught by Heo.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the triazine group shown in the compound above
    PNG
    media_image26.png
    51
    189
    media_image26.png
    Greyscale
in the 4-position of the modified compound of Mujica, because it would have been choosing a specific example of Chemical Formula 3b substituted in a specific position, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the fluorescent emitter in the emitting layer of the electronic device of Mujica and possessing the benefits taught by Heo.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising a triazine group represented by Chemical Formula 3b having the benefits taught by Heo in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound of Mujica in view of Heo has the following structure:

    PNG
    media_image27.png
    406
    493
    media_image27.png
    Greyscale

Per claim 1, the modified compound of Mujica in view of Heo reads on the claimed Formula 1 wherein:
X is carbon; 
A is Formula 2A;
In Formula 2A:
X1 to X3 are each nitrogen;
R1 and R2 are each a C6 aryl group;
D is Formula 3A;
In Formula 3A:
R5 is a hydrogen group; and
R3, R4, R6, and R7 are not required to be present.
 Per claims 2-3, A and D are represented by the following groups:

    PNG
    media_image28.png
    179
    233
    media_image28.png
    Greyscale

    PNG
    media_image29.png
    156
    163
    media_image29.png
    Greyscale

Mujica in view of Heo appears silent with respect to the modified compound being a charge transfer compound. However, the instant specification recites that compound 1 is a charge transfer compound (instant ¶ [0054]).  Since Mujica in view of Heo teaches instant compound 1, the same structure as disclosed by the Applicant, the modified compound of Mujica in view of Heo being a charge transfer compound is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.	
Regarding claim 5, Mujica in view of Heo teach the modified compound as described above with respect to claim 1. Mujica fails to teach a difference between the singlet and triplet state of the compound is less than about 0.3 eV. The instant specification recites that a difference between the energy level of the claimed space-through charge transfer compound and the energy level of the triplet state of the claimed space-through charge transfer compound is less than 0.3 eV (instant ¶ [0129]). The instant specification additionally teaches compound 1 is a space-through charge transfer compound (¶ [0054]).  Since Mujica in view of Heo teaches compound 1, the same structure as disclosed by the Applicant, the property of the difference between the singlet and triplet state being less than about 0.3 eV is considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Regarding claims 11 and 13, Mujica in view of Heo teach the modified compound as described above with respect to claim 7. Mujica further teaches the organic electroluminescent device may preferably be a three-layer system in which the device comprises three emitting layers, where at least one of these layers comprises at least one compound of the formula (I) and where the three layers exhibit blue, green and orange or red emission (col. 116, lines 33-39), wherein each emission layer consists of at least one matrix material (host material) and an emitting dopant (emitter) (col. 193, lines 42-44).
Mujica fails to teach the specific locations of the three emitting layers. However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to place the emitting layer comprising the fluorescent emitter of formula (I) between the other two emitting layers, because it would have been choosing a specific configuration for the three emitting layers, which would have been a choice from a finite number of identified, predictable solutions of an organic electroluminescent device of Mujica and possessing the benefits taught by Mujica.  One of ordinary skill in the art would have been motivated to produce devices comprising different configurations of the emitting layers having the benefits taught by Mujica in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The emitting layer comprising the fluorescent emitter of formula (I) will hereinafter be referred to the first emitting layer and the two remaining emitting layers will hereinafter be referred to as the second emitting layer and the third emitting layer.
As the claimed first electrode and the claimed second electrode may each read on either the anode or the cathode, the organic electroluminescent device of Mujica in view of Heo reads upon the limitation of claim 11 wherein the second emitting layer is positioned between the first electrode and the first emitting layer. Additionally, the organic electroluminescent device of Mujica in view of Heo reads upon the limitation of claim 1 wherein the third emitting layer is positioned between the second electrode and the first emitting layer. 
Regarding claim 12, Mujica in view of Heo teach the modified compound as described above with respect to claim 11. Mujica further teaches the organic electroluminescent device may comprise an electron-blocking layer (col. 116, lines 1-6). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention for the organic electroluminescent device to comprise an electron-blocking layer, because one of ordinary skill in the art would reasonably have expected the elements of the electron-blocking layer and the organic electroluminescent device to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Mujica teaches a compound of the formula (I) may be present in at least one organic layer (col. 115, lines 62-67), and preferably in emitting layers and electron-blocking layers (col. 116, lines 46-52). Additionally, Mujica teaches compounds of the formula (I) are employed as matrix material (col. 117, lines 66-67 to col. 118, line 1). Mujica teaches specific examples of the compounds of formula (I) including compound 1 below (col. 28).

    PNG
    media_image30.png
    306
    318
    media_image30.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use compound 1 as both the electron-blocking layer material and the matrix material (host) of the second emitting layer, because it would have been choosing a specific compound of formula (I), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the electron-blocking layer and the matrix material in the second emitting layer of the organic electroluminescent device of Mujica in view of Heo and possessing the benefits taught by Mujica.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula (I) having the benefits taught by Mujica in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claims 21-24, Mujica teaches excellent performance data can be achieved in electronic devices using a xanthene compound of the formula (I), shown below (col. 1, lines 11-16 and col. 2)

    PNG
    media_image13.png
    228
    340
    media_image13.png
    Greyscale

Mujica teaches the electronic device is particularly preferably an organic electroluminescent device (OLED) comprising an anode, cathode, and at least one emitting layer, characterized in that at least one organic layer comprises at least one compound of formula (I) (col. 115, lines 62-67) and in a preferred embodiment, the compound of formula (I) is employed as fluorescent emitter in an emitting layer (col. 118, lines 52-56) in combination with one or more matrix materials (host) (col. 118, lines 57-59). Mujica teaches specific examples of formula 1 including compound 48 (col. 55):

    PNG
    media_image18.png
    197
    325
    media_image18.png
    Greyscale

Mujica fails to teach a compound as above wherein the carbazole substituent is located in the circled position
    PNG
    media_image19.png
    45
    25
    media_image19.png
    Greyscale
. However, Mujica does teach particularly preferred groups A conform to the formulae (A-II-1) to (A-II-50) (col. 9, lines 23-24) and preferred embodiments of the compounds of the formula (I) conform to one of the formulae (I-1) to (I-8) (col. 20, lines 66-67). Mujica teaches specific examples of such preferred embodiments including formula (I-5-19) (col. 25, line 32), which combines formula (I-5) (col. 21, line 45) with formula (A-II-19) (col. 13, line 35), shown below respectively.

    PNG
    media_image20.png
    268
    241
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    203
    166
    media_image21.png
    Greyscale

Therefore, given the general formula and teachings of Mujica, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute carbazole in the position highlighted above, because Mujica teaches the variable may preferably be selected as the position for the carbazole substituent. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the fluorescent emitter in the emitting layer of the electronic device of Mujica and possess the benefits taught by Mujica.  See MPEP 2143.I.(B).
Mujica fails to specifically teach a compound above wherein the xanthene compound is not substituted by benzene. However, Mujica does teach Z is on each occurrence CR2 or N, wherein R2 may be H (col. 2, lines 36 and 59). Mujica additionally teaches compound 1 (below), wherein Z on each occurrence is CH (col. 28). 

    PNG
    media_image22.png
    312
    319
    media_image22.png
    Greyscale

Therefore, given the general formula and teachings of Mujica, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute CH for the benzene substituent, because Mujica teaches the variable may preferably be selected as Z. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the fluorescent emitter in the emitting layer of the electronic device of Mujica and possess the benefits taught by Mujica.  See MPEP 2143.I.(B).
The modified compound of Mujica has the following structure:

    PNG
    media_image23.png
    329
    285
    media_image23.png
    Greyscale

Mujica fails to teach a compound as above wherein the compound comprises an additional substituent that reads on the claimed A. However, Mujica does teach Z is on each occurrence CR2 or N, wherein R2 may be an aromatic or heteroaromatic ring system having 5 to 30 aromatic ring atoms, which may be substituted by one or more radicals R3, and R3 may be an aromatic or heteroaromatic ring system having 5 to 30 aromatic ring atoms (col. 2, lines 36 and 59 and col. 3, lines 5-8 and 12-26). Mujica additionally teaches systems in which two or more aryl or heteroaryl groups are linked to another via single bonds are also taken to be aromatic or heteroaromatic systems such as diphenyl-triazine (col. 4, lines 42-47).
Heo teaches a hetero-cyclic compound represented by Chemical Formula 1 below (¶ [0006]), wherein the hetero-cyclic compound can be used as a material of an organic material layer of an organic light emitting device (¶ [0021]). Heo teaches when Ar1 is a triazine group of Chemical Formula 3b 
    PNG
    media_image24.png
    111
    130
    media_image24.png
    Greyscale
, HOMO energy is deep with 6.1 eV or higher, and electron mobility is high and therefore when used in an organic light emitting device, a device having low driving voltage, high efficiency and long lifespan is obtained (¶ [0132] and [0135]-[0136]).

    PNG
    media_image25.png
    145
    249
    media_image25.png
    Greyscale

Heo teaches specific examples of Chemical Formula 1 including the compound below (bottom of pg. 120), which shows a triazine group represented by Chemical Formula 3b substituted in the 4-position of a xanthene compound. 

    PNG
    media_image26.png
    51
    189
    media_image26.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a triazine group represented by Chemical Formula 3b on the modified compound of Mujica, based on the teaching of Heo.  The motivation for doing so would have been to provide a device having low driving voltage, high efficiency and long lifespan, as taught by Heo.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the triazine group shown in the compound above
    PNG
    media_image26.png
    51
    189
    media_image26.png
    Greyscale
in the 4-position of the modified compound of Mujica, because it would have been choosing a specific example of Chemical Formula 3b substituted in a specific position, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the fluorescent emitter in the emitting layer of the electronic device of Mujica and possessing the benefits taught by Heo.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising a triazine group represented by Chemical Formula 3b having the benefits taught by Heo in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound of Mujica in view of Heo fail to teach two nitrogen atoms located on the xanthene core. However, Mujica teaches each Z may be CR2 or N (col. 2, lines 36-38).
Therefore, given the general formula and teachings of Mujica, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute N for CR2, because Mujica teaches the variable may suitably be selected as Z.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the compound in the electronic device of Mujica in view of Heo and possess the benefits taught by Mujica.  See MPEP 2143.I.(B).
Specifically, would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the highlighted atoms 
    PNG
    media_image31.png
    97
    152
    media_image31.png
    Greyscale
, because it would have been choosing two out of a possible 18 Zs to substitute, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the compound in the electronic device of Mujica in view of Heo and possessing the benefits taught by Mujica and Heo.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula (I) having the benefits taught by Mujica in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound reads on the claimed compound 25.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. US 9,978,949 B2 (“Mujica”) in view of Heo et al. US 2018/0337341 A1 (“Heo”) as applied to claims 1 and 6 above, and further in view of Kang et al. US 2016/0181546 A1 (“Kang”).
Regarding claims 4 and 19, Mujica in view of Heo teach the modified compound as described above with respect to claims 1 and 6. 
The modified compound of Mujica in view of Heo fails to include an acridine group. However, A of formula (I) is preferably represented by the formula (A-II) below, wherein Y may be a single bond or C(R1)2, and R1 may be an alkyl having 1 C atom (col. 8, lines 22-49 and col. 2, lines 39-42).

    PNG
    media_image32.png
    57
    139
    media_image32.png
    Greyscale

Kang teaches an organic light-emitting device wherein the emission layer includes a material represented by formula 1 below (abstract, ¶ [0015] and [0261]).

    PNG
    media_image10.png
    206
    204
    media_image10.png
    Greyscale

Kang teaches specific examples of formula 1, including Compound 101, shown below (¶ [0221]).

    PNG
    media_image11.png
    146
    264
    media_image11.png
    Greyscale

Kang teaches the acridine group provides excellent hole transport capabilities to the material (¶ [0224]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the single bond of variable Y with C(R1)2 to arrive at a compound comprising an acridine group, based on the teaching of Kang.  The motivation for doing so would have been to provide excellent hole transport capabilities to the compound, as taught by Kang.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select an alkyl group having 1 C atom for each variable R1 to arrive at the acridine group as shown in Compound 101 of Kang, because it would have been choosing a specific acridine group exemplified by Kang, which would have been a choice from a finite number of identified, predictable solutions of an acridine group useful on the compound of Mujica in view of Heo in the emitting layer of the electronic device of Mujica in view of Heo and possessing the benefits taught by Mujica, Heo, and Kang.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising acridine groups having the benefits taught by Kang in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound of Mujica in view of Heo and Kang reads on the claimed compound 3.

    PNG
    media_image12.png
    206
    239
    media_image12.png
    Greyscale


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. US 9,978,949 B2 (“Mujica”) in view of Heo et al. US 2018/0337341 A2 (“Heo”) as applied to claim 7 above, and further in view of Song et al. US 2013/0015489 A1 (“Song”).
Regarding claim 8, Mujica in view of Heo teach the modified compound as described above with respect to claim 7. Mujica fails to teach a difference between an energy level of a HOMO of the matrix material (host) and an energy level of a HOMO of the emitter or a difference between an energy level of a LUMO of the matrix material and an energy level of a LUMO of the emitter is less than about 0.5 eV.
Song teaches an organic light emitting diode including a first emitting material layer including a first host with a first dopant (abstract). Song teaches when the energy level of the LUMO of the dopant is higher than the energy level of the LUMO of the host by about 0.001 eV to about 0.5 eV, the luminous efficiency of the emitting material layer is improved (¶ [0045]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a matrix material so that the energy level of the LUMO of the modified compound (fluorescent emitter of formula (I)) is higher than the energy level of the LUMO of the matrix material by about 0.001 eV to about 0.5 eV, based on the teaching of Song.  The motivation for doing so would have been to improve the luminous efficiency of the emitting layer, as taught by Song.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. US 9,978,949 B2 (“Mujica”) in view of Heo et al. US 2018/0337341 A2 (“Heo”) as applied to claim 6 above, and further in view of Jarikov et al. US 2007/0126347 A1 (“Jarikov”).
Regarding claim 9, Mujica in view of Heo teach the modified compound as described above with respect to claim 6. Mujica teaches an emitting layer of an organic electroluminescent device may comprise a plurality of emitters (col. 118, lines 14-17) and additionally teaches the compound of formula (I) can be employed in an electronic device comprising one or more fluorescent emitters (col. 117, lines 20-22).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add a second emitter to the emitting layer of Mujica in view of Heo, because one of ordinary skill in the art would reasonably have expected the elements of the emitting layer and a second emitter to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose the second emitter to be a fluorescent emitter, because it would have been choosing either a phosphorescent or fluorescent emitter, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the second emitter in the emitting layer of the organic electroluminescent device of Mujica in view of Heo and possessing the benefits taught by Mujica.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a second emitter having the benefits taught by Mujica in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The emitter represented by formula (I) will herein after be referred to as the first emitter.
Mujica in view of Heo fails to teach the energy level of the singlet state of the first emitter is greater than an energy level of singlet state of the second emitter. However, as stated above with respect to claim 1, the first emitter is a charge transfer compound.
In the analogous art of organic light-emitting devices, Jarikov teaches a harmful charge transfer complex would be one whose electronic energy for the first singlet excited state is lower than the electronic energy for the emissive excited state of the dopant (¶ [0216]). Jarikov teaches this situation alters the emissive properties of the dopant and reduces the EL efficiency of the dopant and the entire device (¶ [0216]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a second emitter so that its first singlet excited state is lower than that of the first emitter (the charge transfer compound), based on the teaching of Jarikov.  The motivation for doing so would have been to prevent the reduction of the emitter and device efficiency, as taught by Jarikov.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. US 9,978,949 B2 (“Mujica”) in view of Heo et al. US 2018/0337341 A2 (“Heo”) as applied to claim 9 above, and further in view of Yang et al. US 2016/0163989 A1 (“Yang”).
Regarding claim 10, Mujica in view of Heo teach the modified compound as described above with respect to claim 9. Mujica in view of Heo is silent as to the triplet state of the first emitter, the second emitter, and the host.
Yang teaches an emitting layer that includes a first dopant of a charge transfer compound, a host, and a second dopant, wherein the triplet energy of the first dopant (the charge transfer compound) may be smaller than the triplet energy of the host and larger than the triplet energy of the second dopant (¶ [0117]-[0118]). Yang teaches in this example, the emitting efficiency and color purity may be improved (¶ [0117]-[0118]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a matrix material and second emitter so that the triplet energy level of the first emitter (the modified compound of Mujica in view of Heo) is smaller than the triplet energy level of the host and greater than the triplet energy level of the second emitter, based on the teaching of Yang.  The motivation for doing so would have been to improve emitting efficiency and color purity, as taught by Yang.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. US 9,978,949 B2 (“Mujica”) in view of Heo et al. US 2018/0337341 A2 (“Heo”) as applied to claim 13 above, and further in view of Stossel et al. WO 2004/081017—using US 2006/0220004 A1 as English translation (“Stossel”).
Regarding claim 14, Mujica in view of Heo teach the modified compound as described above with respect to claim 13. Mujica further teaches the organic electroluminescent device may comprise a hole-blocking layer (col. 116, lines 1-6). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention for the organic electroluminescent device to comprise a hole-blocking layer, because one of ordinary skill in the art would reasonably have expected the elements of the hole-blocking layer and the organic electroluminescent device to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Mujica teaches suitable matrix materials, preferably for fluorescent emitters, including polypodal metal complexes listed in WO 2004/081017 (Stossel) (col. 152, lines 1-12).
Stossel teaches new types of metal complexes that can be used as active components in a series of different types of applications which can be classed within the electronics industry, wherein the inventive compounds are described by the structure 1 (abstract). Stossel teaches compounds of structure 1 are organometallic compounds of polypodal ligands (¶ [0040]) and teaches specific examples including Example 1 
    PNG
    media_image33.png
    207
    158
    media_image33.png
    Greyscale
(¶ [0083]). Stossel teaches the inventive compounds of structure 1 used in electroluminescent devices in the EL material as matrix material in combination with a dopant lead to high efficiencies (¶ [0037]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a compound represented by structure 1 as the matrix material of the third emitter layer of Mujica in view of Heo, based on the teaching of Stossel.  The motivation for doing so would have been to obtain a third emitting layer with a high efficiency, as taught by Stossel. Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically use Example 1 as the matrix material of the third emitting layer, because it would have been choosing a compound represented by structure 1, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the matrix material in the third emitting layer of the organic electroluminescent device of Mujica and possessing the benefits taught by Stossel.  One of ordinary skill in the art would have been motivated to produce additional devices comprising polypodal metal complex matrix materials of structure 1 having the benefits taught by Stossel in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Mujica is silent as to the specific material of the hole-blocking layer.
Stossel teaches the inventive compounds represented by structure 1 used as the hole blocking layer material in electroluminescent devices lead to higher efficiencies (¶ [0036]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a compound represented by structure 1 as the hole blocking layer of the organic electroluminescent device of Mujica in view of Heo, based on the teaching of Stossel.  The motivation for doing so would have been to obtain a high efficiency, as taught by Stossel. Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically use Example 1 as the hole blocking layer material, because it would have been choosing a compound represented by structure 1, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the hole blocking layer material of the organic electroluminescent device of Mujica and possessing the benefits taught by Stossel.  One of ordinary skill in the art would have been motivated to produce additional devices comprising compounds of structure 1 having the benefits taught by Stossel in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
As the matrix material of the third emitting layer and the hole blocking layer material are Example 1 of Stossel, the organic electroluminescent device of Mujica in view of Heo and Stossel reads on the limitation wherein a material of the third host is the same as a material of the hole blocking layer.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. US 9,978,949 B2 (“Mujica”) in view of Heo et al. US 2018/0337341 A2 (“Heo”) as applied to claims 11 and 13 above, and further in view of Goushi et al. US 2016/0248036 A1 (“Goushi”).
Regarding claims 15 and 17, Mujica in view of Heo teach the modified compound as described above with respect to claim 13. Mujica in view of Heo is silent as to the energy level of the singlet states of the first emitter, and the emitters of the second emitting layer and the third emitting layer. However, the instant specification teaches the group
    PNG
    media_image15.png
    175
    235
    media_image15.png
    Greyscale
 is an electron acceptor moiety and the group 
    PNG
    media_image16.png
    148
    162
    media_image16.png
    Greyscale
is an electron donor moiety (instant ¶ [0042] and [0044]). As shown above, the first emitter of Mujica in view of Heo comprises both of these groups and thus comprises an electron acceptor moiety and an electron donor moiety. Additionally, the instant specification teaches the claimed charge transfer compound of formula (I) has delayed fluorescence property and that compound 1 is an example of a compound represented by formula (I) (instant ¶ [0087] and [0054]). Since Mujica in view of Heo teaches compound 1, the same structure as disclosed by the Applicant, the first emitter of Mujica in view of Heo having delayed fluorescence property is considered to be inherent, absent evidence otherwise. See MPEP 2112.
Goushi teaches an organic electroluminescent device comprising at least two organic layers including a light emitting layer and a delayed fluorescent exciplex layer containing a donor compound and an acceptor compound (abstract). Goushi teaches the light emitting layer contains a host compound and a guest compound, wherein the guest compound is a fluorescent material (¶ [0009] and [0015]). Goushi teaches the organic electroluminescent device satisfies the condition ES1>ES1G, wherein ES1 represents a lowest singlet excitation energy level of the delayed fluorescent exciplex formed with the donor compound and the acceptor compound, and ES1G represents a lowest singlet excitation energy level of the guest compound (¶ [0009]). Goushi teaches in an organic electroluminescent device that satisfies the above expression, wherein the delayed fluorescent exciplex layer is provided between the light emitting layer and the electrode, the singlet excited state is efficiently formed in the fluorescent exciplex layer and the singlet excitation energy is transferred to the light emitting material of the light emitting layer, whereby the light emitting material efficiently emits fluorescent light (¶ [0007]). Goushi teaches such an organic electroluminescent device can provide a high light emission efficiency (¶ [0016]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose emitters of the second and third emitting layers so that they satisfy the condition wherein their singlet energy states are lower than the singlet energy state of the first emitter, based on the teaching of Goushi.  The motivation for doing so would have been to efficiently emit fluorescent light and provide high light emission efficiency, as taught by Goushi.
Thus, the first emitter (the modified compound of Mujica in view of Heo) has a singlet energy state greater than that of both the emitter of the second emitting layer and the emitter of the third emitting layer, reading upon the limitations of claims 15 and 17.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. US 9,978,949 B2 (“Mujica”) in view of Heo et al. US 2018/0337341 A2 (“Heo”) as applied to claims 11 and 13 above, and further in view of Yang et al. US 2016/0163989 A1 (“Yang”) and Ma et al. US 9,722,200 B2 (“Ma”).
Regarding claims 16 and 18, Mujica in view of Heo teach the modified compound as described above with respect to claims 11 and 13. Mujica in view of Heo is silent as to the triplet states of the first emitter and the host of the first emitting layer.
Yang teaches an emitting layer that includes a first dopant of a charge transfer compound, a host, and a second dopant, wherein the triplet energy of the first dopant (the charge transfer compound) may be smaller than the triplet energy of the host and larger than the triplet energy of the second dopant (¶ [0117]-[0118]). Yang teaches in this example, the emitting efficiency and color purity may be improved (¶ [0117]-[0118]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a host material for the first emitting layer and to choose a second emitter so that the triplet energy level of the first emitter (the modified compound of Mujica in view of Heo) is smaller than the triplet energy level of the host and greater than the triplet energy level of the second emitter, based on the teaching of Yang.  The motivation for doing so would have been to improve emitting efficiency and color purity, as taught by Yang.
Mujica is silent as to the singlet state of the first emitter and the host of the first emitting layer, the singlet states of the host material and emitter of the second emitting layer, and the singlet states of the host material and emitter of the third emitting layer.
Ma teaches organic light-emitting diodes comprising a fluorescent emissive layer (abstract). Ma teaches when the host material has a S1 (singlet) energy level that is higher than a S1 energy level of the fluorescent dopant, this may allow an exciton of the host material to more readily transfer excited singlet energy to a lower S1 energy dopant, as compared to a dopant that has a higher S1 energy than the host material (col. 11, lines 61-67 to col. 12, 61-67).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a host material for the first emitting layer so that its singlet energy level is higher than that of the first emitter, based on the teaching of Ma.  Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose host materials and emitters for the second and third emitting layers so that the singlet energy level of the host materials of the second and third emitting layers are higher than the singlet energy levels of their respective emitters. The motivation for doing so would have been to more readily transfer excited singlet energy to the emitter, as taught by Ma.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. US 9,978,949 B2 (“Mujica”) in view of Heo et al. US 2018/0337341 A2 (“Heo”) as applied to claim 6 above, and further in view of US 2017/0222183 A1 (“Cho”).
Regarding claim 20, Mujica in view of Heo teach the modified compound as described above with respect to claim 6. Mujica teaches the organic electroluminescent device is disposed on a substrate (col. 193, lines 27-36).
Mujica in view of Heo is silent as to an encapsulation film covering the organic electroluminescent device. 
Cho teaches an organic electronic device including an encapsulation film, wherein the encapsulation film effectively prevents the penetration of moisture or oxygen from the outside into the organic electronic device (abstract). Cho teaches in Fig. 3 (shown below) the encapsulation film 3 covers the organic electronic element 23 (¶ [0063]).

    PNG
    media_image17.png
    282
    566
    media_image17.png
    Greyscale
(pg. 2)
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to cover the organic electroluminescent device of Mujica in view of Heo with an encapsulation film, based on the teaching of Cho.  The motivation for doing so would have been to prevent the penetration of moisture or oxygen from the outside into device, as taught by Cho.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        
/B.R.W./Examiner, Art Unit 1786